           Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF PUERTO RICO

___________________________________
                                   )
WILLIAM CORTÉS-LUNA,               )
                    Plaintiff,     )
                                   )
          v.                       )                  CIVIL ACTION
                                   )                  NO. 3:19-cv-01721-WGY
BRISTOL-MYERS SQUIBB COMPANY;      )
BRISTOL MYERS SQUIBB PUERTO RICO, )
INC.; BRISTOL-MYERS SQUIBB         )
MANUFACTURING COMPANY; INSURANCE   )
COMPANIES X, Y, and Z,             )
                                   )
                    Defendants.    )
___________________________________)


YOUNG, D.J.1                                                  April 27, 2020

                                       ORDER

       Before the Court is defendant Bristol-Myers Squibb Puerto

Rico, Inc. (“BMS-PR”) and Bristol Myers Squibb Manufacturing

Company’s (“BMS-MC”) (BMS-PR and BMS-MC are collectively “BMS

Defendants”) partial motion to dismiss (Mot. Dismiss, ECF No. 9)

plaintiff William Cortés-Luna’s (“Cortés”) Complaint (Compl.,

ECF No. 1), and Cortés’ opposition to the motion (Opp., ECF No.

15).       “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face,” and,             “[i]n determining

whether the complaint has done so, [the Court] accept[s] well-




       1    Of the District of Massachusetts, sitting by designation.
       Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 2 of 10



pleaded factual allegations in the complaint as true and view

all reasonable inferences in the plaintiffs' favor.” Mehta v.

Ocular Therapeutix, Inc., No. 19-1557, 2020 WL 1808366, at *8

(1st Cir. Apr. 9, 2020) (citations and quotations omitted).             For

the reasons stated below the motion is ALLOWED in part and

DENIED in part as follows:

       1.   The motion to dismiss Cortés’ discrimination and

retaliation claims under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq., (First and Second Causes of

Action) is DENIED.     “To obtain relief pursuant to ADA, a

plaintiff must demonstrate that ‘(1) he was disabled within the

meaning of the Act, (2) he could perform the essential functions

of his job, with or without reasonable accommodation, and (3)

the employer took adverse action against him, in whole or in

part, because of his disability.’” Arroyo-Ruiz v. Triple-S Mgmt.

Grp., 206 F. Supp. 3d 701, 710 (D.P.R. 2016) (Besosa, J.)

(quoting Roman–Oliveras v. Puerto Rico Elec. Power Auth., 655

F.3d 43, 48 (1st Cir.2011)).       Cortés “is not, of course,

required to prove these prima facie elements in order to survive

defendants' motion to dismiss.”       Id. at 710-711. “Rather, his .

. . complaint must provide sufficient factual allegations for

the Court to conclude that they can plausibly be met.” Id. at

711.   The BMS Defendants attack the first and second elements.

Mot. Dismiss 4-12.     As the First Circuit has held, the ADA

                                    [2]
     Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 3 of 10



Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat. 3553,

(“the ADAAA”), “ushered in a brave new world for disability

discrimination claims” whereby Congress expressly rejected the

“strict standards imposed on the definition of disability by the

Supreme Court and the EEOC” underscoring the intent to promote

“broad coverage of individuals…, to the maximum extent permitted

by the terms” of the ADAAA.    Mancini v. City of Providence by &

through Lombardi, 909 F.3d 32, 40 (1st Cir. 2018) (citation and

quotations omitted). Under the more relaxed standards post-

ADAAA, and taking all reasonable inferences in favor of Cortés,

the Court rules that he has sufficiently alleged an ADA

disability discrimination claim.

     BMS Defendants’ motion to dismiss is also DENIED as to

Cortés’ retaliation claim.    BMS Defendants argue that an ADA

retaliation claim cannot be premised on a request for long term

disability, and is more properly a time-barred ERISA claim under

29 U.S.C. §1140.   Mot. Dismiss 18-19. The Court disagrees with

the premise of the argument.     “To establish a prima facie case

of retaliation under the ADA, ‘a plaintiff must show that (1)

she engaged in protected conduct, (2) she suffered an adverse

employment action, and (3) there was a causal connection between

the protected conduct and the adverse employment action.’”

Echevarria v. AstraZeneca Pharm. LP, 856 F.3d 119, 134 (1st Cir.

2017) (quoting Freadman v. Metro. Prop. & Cas. Ins. Co., 484

                                  [3]
     Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 4 of 10



F.3d 91, 106 (1st Cir. 2007)).     “Requesting an accommodation is

protected conduct for purposes of the ADA's retaliation

provision.” Freadman, 484 F.3d at 106; Williams v. Kennedy, 38

F. Supp. 3d 186, 196 (D. Mass. 2014) (Ponsor, J.). “[R]equesting

reasonable accommodation and/or disability-related benefits,

such as leaves of absence, may constitute protected conduct

under anti-retaliation provisions insofar as a retaliatory

action by an employer may dissuade a reasonable worker from

making such requests.” Mercado Cordova v. Walmart Puerto Rico,

Inc., 369 F. Supp. 3d 336, 357 (D.P.R. 2019) (Delgado-Colón,

J.);see Echevarria, 856 F.3d 119, 132 (1st Cir. 2017) (“Although

we have previously suggested that there may be requested leaves

so lengthy or open-ended as to be an unreasonable accommodation

in any situation, . . ., we need not—and therefore do not—decide

that a request for a similarly lengthy period of leave [of

twelve additional months] will be an unreasonable accommodation

in every case.”) (citation and quotations omitted).        BMS

Defendants’ reliance on Pizzaro-Correa v. Puerto Rico Internal

Revenue Department, 267 F. Supp. 3d 369, 379 n.13 (D.P.R. 2017),

is unpersuasive inasmuch as that court merely observed in a

footnote the absence of authority for the proposition that

application for long term disability benefits is a protected

activity under Title VII of the Civil Rights Act of 1964.         Even

if the Court were to construe the ADA retaliation claim as an

                                  [4]
     Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 5 of 10



ERISA claim as urged by BMS Defendants, BMS Defendants’ statute

of limitation argument is meritless inasmuch as a Law 115 claim

is not barred by the statute of limitations, for the reasons set

forth in paragraph 3, infra.     Where the Court has ruled that the

request for long term disability benefits can be a reasonable

accommodation, and Cortés did not bring an ERISA claim, the

Court need not, and does not, address potential ERISA claims.

     As to exhaustion, reading Cortés’ apparently pro se EEOC

charge liberally, Manning v. Abington Rockland Joint Water

Works, 357 F. Supp. 3d 106, 114 (D. Mass. 2019)(quoting

Lattimore v. Polaroid Corp., 99 F.3d 456, 464 (1st Cir. 1996)),

and taking all reasonable inferences in his favor on a largely

undeveloped record, Cortés has properly pleaded exhaustion.

     2.   BMS Defendants’ motion to dismiss the Law 44, P.R.

Laws Ann. tit. 1, §501 et seq. (Third Cause of Action) claims

based upon insufficiency of the allegations is DENIED inasmuch

as it mirrors the ADA claims, save for a Law 44 retaliation

claim as to which the motion is ALLOWED. “Law 44 is Puerto

Rico's counterpart to the ADA. . . and was intended to harmonize

Puerto Rico law with the federal statutory provisions of the

ADA.” Torres v. Junto De Gobierno De Servicio De Emergencia, 91

F. Supp. 3d 243, 255 (D.P.R. 2015) (Gelpí, J.) (quotations and

citations omitted).   “The elements of proof for a claim under

Law 44 are essentially the same as those for establishing a

                                  [5]
     Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 6 of 10



claim under the ADA” Id.    Where the Court has ruled that the ADA

claim was adequately alleged, the Law 44 discrimination claim

survives the motion to dismiss.     As to the Law 44 retaliation

claim, BMS Defendants are correct that there is no retaliation

provision under Law 44, and therefore any such retaliation claim

is DISMISSED. See Figueroa-Carrasquillo v. Axiscare Health

Logistic, Inc., No. CV 13-1718 (DRD), 2018 WL 8619913, at *16

(D.P.R. July 30, 2018) (Dominguez, J.); Natal Perez v. Oriental

Bank & Tr., 291 F. Supp. 3d 215, 237 (D.P.R. 2018) (Gelpí, J.)

(“Law 44 is the ADA's local counterpart, for everything but

retaliation.”); Maldonado v. Cooperativa De Ahorro, 685 F. Supp.

2d 264, 277 (D.P.R. 2010) (Gelpí, J.) (ruling that “contrary to

ADA, Law 44 lacks a retaliation component.”) (citation and

quotation omitted); Torres-Alman v. Verizon Wireless Puerto

Rico, Inc., 522 F. Supp. 2d 367, 402 (D.P.R. 2007)); but see

Vergara v. Wesleyan Acad., Inc., No. CV 17-1013 (PG), 2019 WL

4199911, at *19 (D.P.R. Sept. 4, 2019) (Pérez-Giménez, J.)

(denying summary judgment on Law 44 retaliation claim ).

     3.   BMS Defendants’ motion to dismiss the Puerto Rico law

claims brought under Law 44, Law 80, P.R. Laws Ann. tit. 29,

§185a et seq. (Sixth Cause of Action), and Law 115 P.R. Laws

Ann. tit. 29, § 194 et seq. (Seventh Cause of Action), on

statute of limitations grounds is DENIED, but without prejudice.

“Timeliness is an affirmative defense that ‘may be raised in a

                                  [6]
     Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 7 of 10



motion to dismiss provided the facts establishing the defense

are clear on the face of the plaintiffs’ pleadings.’” White v.

Maximo Solar Indus., No. CV 18-1913 (PAD), 2020 WL 698720, at *1

(D.P.R. Feb. 11, 2020) (Delgado-Hernández, J.) (quoting Smith v.

Condado Duo La Concha SPV, LLC., 140 F.Supp.3d 213 (D.P.R.

2015).   “[D]ismissal is appropriate if ‘the pleader's

allegations leave no doubt that an asserted claim is time-

barred.’” Burgos-Diaz v. Hosp. Hima San Pablo-Bayamon, No. CV

3:17-01081-WGY, 2017 WL 5900540, at *3 (D.P.R. Nov. 29, 2017)

(quoting LaChapelle v. Berkshire Life Ins. Co., 142 F.3d 507,

509 (1st Cir. 1998)).    “When the complaint appears to comply

with the statute of limitations, then the Court should permit

discovery and allow the moving party to raise this argument

later in a motion for summary judgment.” Id.

     “Puerto Rico's tolling principles are contained in Article

1873 of the Civil Code, which states, ‘[p]rescription of actions

is interrupted by their institution before the courts, by

extrajudicial claim of the creditor, and by any act of

acknowledgment of the debt by the debtor.’” Maldonado-Gonzalez

v. Puerto Rico Police, 927 F. Supp. 2d 1, 10 (D.P.R. 2013)

(quoting P.R. Laws. Ann. tit. 31, § 5303).       “It is comfortably

settled that an EEOC administrative proceeding is an

‘extrajudicial claim’ for the purposes of Puerto Rico's tolling

provision.” Hernandez-Mendez v. Rivera, 137 F. Supp. 3d 142,

                                  [7]
         Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 8 of 10



157–58 (D.P.R. 2015).        “An extra judicial claim, such as an EEOC

filing, must meet three criteria in order to toll the

limitations period: [1] The claim must be made by the holder of

the substantive right (or his legal representative), ... [2] it

must be addressed to the debtor or passive subject of the right,

not to a third party, ... and         [3] it must require or demand the

same conduct or relief ultimately sought in the subsequent

lawsuit.”      Maldonado-Gonzalez, 927 F. Supp. 2d at 10 (citations

and quotations omitted).

     BMS Defendants’ motion to dismiss Cortés’ Law 115 claims on

statute of limitations grounds is DENIED.           Contrary to BMS

Defendants’ argument otherwise, “a three-year statute of

limitation applies to these claims.”        2   Mark Iaria v. Today's

Television, Inc., No. CV 17-1319 (ADC), 2019 WL 1423691, at *5

(D.P.R. Mar. 28, 2019) (Delgado-Colón, J.); Law 115, P.R. Laws

Ann. tit. 29, §194a(b) (“Any person claiming a violation of §§

194 et seq. of this title may prosecute a civil action against

the employer within three (3) years from the date in which the

violation took place and request compensation for unearned


     2 BMS Defendants’ reference to Puerto Rico Law 4 of January
26, 2017, the Puerto Rico Labor Transformation and Flexibility
Act, (“Law 4-2017”) is not properly before this Court inasmuch
as it has apparently not been translated into the English
language. See D.P.R. Civ. R. 5(g).   BMS Defendants have not
submitted a certified translation, and because it is unclear
whether this Act has any effect on Law 115, it is not considered
for purposes of deciding the motion.
                                      [8]
         Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 9 of 10



salaries, benefits and attorney's fees for the real damages

suffered, for mental anguish, and reinstatement in his/her

job.”).     BMS Defendants do not argue that the Law 115 claim was

filed outside the three-year statute of limitations.

As to the Law 44 and Law 80 claims, BMS Defendants’ claim there

is insufficient identity between the claims, both as to the

facts alleged and the relief sought, to warrant interruption of

the statute of limitations.        Mot. 22-23.    As to the facts

alleged, the EEOC charge is sufficiently identical taking all

inferences in favor of Cortés for purposes of interrupting the

statute of limitations as to both claims.           As to the identity of

relief sought, BMS Defendants claim, without citation to any

authority, that the absence of specific relief being sought in

the pro se EEOC charge,3 and later more specific monetary damages

claims and request for injunctive relief makes the relief sought

non-identical. Mot. 23. BMS Defendants’ interpretation, however,

takes all reasonable inferences in favor of BMS Defendants, and

not in favor of Cortés, as is required under the motion to

dismiss standard. Mehta v. Ocular Therapeutix, Inc., No. 19-

1557, 2020 WL 1808366, at *8 (1st Cir. Apr. 9, 2020).             Moreover,



     3 The Court may consider an EEOC charge referenced in the
complaint without converting the motion to dismiss into a motion
for summary judgment. Pratt v. Premier Salons, Inc., 67 F. Supp.
3d 520, 522 (D.P.R. 2014). The Court does not convert the
motion to dismiss into a motion for summary judgment.

                                      [9]
     Case 3:19-cv-01721-WGY Document 19 Filed 04/27/20 Page 10 of 10



while BMS Defendants for the most part4 correctly cite general

propositions of Puerto Rico law concerning identity, they fail

to address cases such as Vazquez Robles v. CommoLoCo, Inc., 252

F. Supp. 3d 111, 115 (D.P.R. 2017) (Besosa, J.) (holding Puerto

Rico Anti-Discrimination Unit complaint that sought only

injunctive relief does not toll the one year statute of

limitations on Law 44 claim seeking monetary damages), and

Torres v. Junto De Gobierno De Servicio De Emergencia, 91 F.

Supp. 3d 243, 256 (D.P.R. 2015) (Gelpí, J.) (holding EEOC

complaint on ADA claim tolls interrupted limitations provision

as to Law 44 claims).    Accordingly, considering the nascent

stage of the proceedings and undeveloped record, the Court rules

that there is at least some doubt that the claims are time-

barred at the motion to dismiss stage.       Accordingly, the motion

to dismiss on statute of limitations grounds is DENIED but

without prejudice.


     SO ORDERED.                             /s/ William G. Young_____
                                             WILLIAM G. YOUNG
                                             DISTRICT JUDGE



     4 BMS Defendants’ reliance on Serrano-Baez v. Footlocker,
182 D.P.R. 824 (2011) is misplaced. That case does not stand
for the proposition stated by BMS Defendants, that neither a Law
80 nor Law 115 claim brought in an administrative claim
interrupt the statute of limitations. Mot. Dismiss 21. Rather,
in Serrano-Baez, the Puerto Rico Supreme Court expressly held
that it did not address the question as to Law 80 where the
underlying administrative claim was untimely. Id. at 836.
Serrano-Baez did not address Law 115 at all.
                                  [10]
